United States Court of Appeals
                        For the First Circuit


No. 14-1738

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        NELSON VÉLEZ-LUCIANO,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. Garcia-Gregory, U.S. District Judge]


                               Before

                Barron and Stahl, Circuit Judges,
                  and Sorokin,* District Judge.


     Mark W. Shea, with whom Shea and LaRocque, LLP was on brief,
for appellant.
     Susan Z. Jorgensen, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United
States Attorney, were on brief, for appellee.


                          February 25, 2016


_____________________

     * Of the District of Massachusetts, sitting by designation.
              SOROKIN, District Judge. After pleading guilty to one

count of possession of child pornography, appellant Nelson Vélez-

Luciano (“Vélez-Luciano”) received a sentence of ten years in

prison followed by fifteen years of supervised release.                   The terms

of his supervised release included multiple conditions, some of

which he challenges in this appeal.             Because Vélez-Luciano’s plea

agreement included an applicable waiver of appeal provision, a

heightened standard of review applies.             With one exception, Vélez-

Luciano      cannot     satisfy     this     standard     for     the    challenged

conditions.      We thus vacate that one condition, affirm the rest,

and remand the case to the district court for resentencing, limited

solely to the vacated condition.

                                   I.   Background

        A.    Facts

              Because this appeal follows a conviction via guilty

plea, we draw the facts from the plea colloquy and sentencing

materials.      United States v. Whitlow, 714 F.3d 41, 42 (1st Cir.

2013).       In July 2007, Vélez-Luciano began working for Dorado,

Puerto Rico as a Music Teacher and the Director of the Municipal

Band.    In early 2012, Nereida Jiménez, the mother of a seventeen-

year-old female student of Vélez-Luciano referred to as “JRJ,”

complained to police that Vélez-Luciano had requested that JRJ

send him nude photos of herself, and had sexually abused JRJ.

Vélez-Luciano         had   been    living    with      Jimenez    and    JRJ   for


                                           - 2 -
approximately seven months at that point, and on March 21, 2012,

Jimenez obtained an Order of Protection and Eviction against Vélez-

Luciano.

            Law    enforcement   investigated     the     allegations    and

discovered that Vélez-Luciano began providing special treatment to

JRJ at least as far back as January 2010, and began having sexual

contact with her -- including intercourse -- in May 2010, when she

was fifteen.      Vélez-Luciano had sex with JRJ multiple times since,

including during JRJ’s lunch periods. Around this time, JRJ began,

at Vélez-Luciano’s request, taking photos of herself and sending

them to him.       JRJ estimated that she sent approximately sixty

photos, ranging from partially nude to fully nude, to Vélez-

Luciano.   Investigators found three images of JRJ, all focused on

her genitals, on Vélez-Luciano’s computer.         Additionally, Vélez-

Luciano    had    sexually   explicit    conversations,    via   both   text

messaging and Facebook messaging, with JRJ.        He also directed JRJ

to view pornographic websites so that she could learn what Vélez-

Luciano wanted to do with her, but the record indicates that she

did not look at the web sites.

            The investigation further revealed that Vélez-Luciano

abused a second female, a fifteen-year-old referred to as “VMCH.”1




            1
            Veléz-Luciano objected to the inclusion -- as not
sufficiently proven -- of facts about VMCH. At sentencing, Vélez-
Luciano’s counsel pressed this objection, which the district court


                                        - 3 -
In 2008, when she was eleven, Vélez-Luciano recruited VMCH, who

has a mental age three years behind her actual age, into the band.

He began sexually abusing her in 2010, when she was fourteen.

These        encounters     took   place     in    the   music        band    room.

Additionally, Vélez-Luciano encouraged VMCH to view a pornographic

website containing animated cartoons engaging in sexual conduct

with each other, and she did so.              Vélez-Luciano wanted VMCH to

learn from the cartoons so that she would do with him what the

cartoon characters did with each other.              Finally, Vélez-Luciano

engaged in a threesome with both VMCH and JRJ in the music band

room, providing them each with baton twirler outfits and directing

them on what to do, culminating in sexual relations.

        B.     Prior Proceedings

               On April 25, 2012, a grand jury in the District of Puerto

Rico indicted Vélez-Luciano on two counts of producing child

pornography, in violation of 18 U.S.C. § 2251(a), and one count of

possession       of   child   pornography,    in   violation     of    18    U.S.C.

§ 2252(a)(4)(B).          On May 10, 2013, pursuant to an agreement with

the government, he pled guilty to the possession count; the

government subsequently dismissed the two production counts.                   The

deal recommended a ten-year term of imprisonment, and contained no

other agreements or recommendations regarding the sentence.                     It



overruled.  On appeal, Vélez-Luciano has not challenged this
ruling. Accordingly, we consider the facts pertaining to VMCH.


                                           - 4 -
said nothing about the duration or conditions of Vélez-Luciano’s

supervised release, but did recite the statutory maximum period of

supervised     release.     It   also   contained     a     waiver   of   appeal

provision, which read: “The defendant hereby acknowledges that

should the Court sentence him or her to the agreed-upon specific

sentence, or agreed-upon sentencing range, the defendant agrees to

waive and permanently surrender his or her right to appeal the

judgment and sentence in this case.”

             At a change of plea hearing before a magistrate judge

that same day, the magistrate judge reviewed the parameters of the

agreement -- including the conduct alleged, the rights waived

pursuant to the agreement, and the recommended sentence -- with

Vélez-Luciano.     The magistrate judge specifically informed Vélez-

Luciano that he faced a term of at least five years of supervised

release following his incarceration.              At another part of the

colloquy, the magistrate judge focused specifically on making sure

that   Vélez-Luciano      understood    the     appellate     waiver.2      Upon


         2   THE COURT:      The law provides a [sic] generally that
                             defendants in a federal criminal case
                             have the right to appeal any sentence the
                             Court imposes.

                             Are you aware of that right?

       VÉLEZ-LUCIANO:        Yes.

             THE COURT:      But I want to point out to you that, in
                             your plea agreement, at paragraph 18, you
                             agree to waive your right to appeal both


                                        - 5 -
completing the required change of plea colloquy, the magistrate

judge found that Vélez-Luciano was competent to plead guilty, that

Velez-Luciano was aware of the nature of the charged conduct and

the impact of pleading guilty, and that the plea was knowing and

voluntary. He issued a Report and Recommendation that the district

court accept Vélez-Luciano’s plea, and the district court did so

on June 3, 2013.

           On    June   11,   2014,   the   Probation    Office   issued   its

Presentence Investigation Report (“PSR”).              Among other content,

the PSR recommended that the district court impose twenty-two

special   conditions     of   supervised     release    applicable   to    sex

offenders.      It did not provide any specific reasoning supporting

these recommendations.        Vélez-Luciano did not object to any of

these conditions in his sentencing memorandum.




                              the judgment and the sentence in your
                              case, provided the court accepts your
                              plea   agreement   and   sentences you
                              according to its recommendations.

                              Are you aware of that right?

     VÉLEZ-LUCIANO:           Yes.

          THE COURT:          And do you voluntarily agree to waive
                              your right to appeal both your conviction
                              and your sentence if the Court so accepts
                              your plea agreement?

     VÉLEZ-LUCIANO:           Yes.



                                       - 6 -
              Vélez-Luciano’s sentencing hearing occurred the next

day.        After handling preliminary matters, the district court

imposed the ten-year term of imprisonment recommended by the plea

agreement.             The   district     court,      without       explanation,      also

sentenced Vélez-Luciano to fifteen years of supervised release,

with several conditions attached.                 These conditions included both

the thirteen standard conditions of supervised release and the

special      conditions        of    supervision     that     the    PSR     recommended.

Vélez-Luciano did not object to any of these conditions at the

sentencing hearing.

       C.     This Appeal

              Vélez-Luciano          raises   two    general        issues    on    appeal.

First, he argues that the waiver of appeal provision in his plea

agreement does not cover an appellate challenge to his supervised

release conditions.              Next, he challenges, broadly speaking, four

categories        of     these      conditions:     sexual      offender      treatment;

internet      access;        contact   with   minor     children;       and    access   to

pornography.        After oral argument, the government informed us via

a Federal Rule of Appellate Procedure 28(j) letter (“Rule 28(j)

letter”) that it would not seek to impose a particular type of

treatment,        penile      plethysmograph        (“PPG”)    testing,3       on    Vélez-

Luciano.


              3
            “PPG testing involves placing a pressure-sensitive
device around a man’s penis, presenting him with an array of


                                              - 7 -
      Because the applicability of Vélez-Luciano’s waiver of appeal

provision impacts our analysis of the challenged conditions, we

address that issue first.        We then proceed seriatim through the

challenged conditions.

          II.   Scope of Vélez-Luciano’s Waiver of Appeal

           Vélez-Luciano argues that, because he agreed to waive

only a challenge to his prison term -- and not to the conditions

of his supervised release -- his waiver does not cover this appeal.

He does not argue, nor could he, that the district court failed to

comply with the waiver’s condition precedent -- it handed down the

same ten-year prison sentence the agreement recommended.            Rather,

he asserts that the conditions of supervised release stand apart

from the “sentence” to which he agreed to waive his appellate

rights.

           This claim fails.     We have repeatedly “ha[d] no trouble

concluding that the word ‘sentence’ in [a plea agreement’s] waiver

encompasse[d] every component of the sentence, including the term

of supervised release and its attendant conditions, thus bringing

the instant action within the waiver’s reach.”            United States v.

Santiago, 769 F.3d 1, 7 (1st Cir. 2014); accord United States v.

Del   Valle-Cruz,   785 F.3d 48,   58   (1st   Cir.   2015)   (“We   have



sexually stimulating images, and determining his level of sexual
attraction by measuring minute changes in his erectile responses.”
United States v. Del Valle-Cruz, 785 F.3d 48, 53 n.4 (1st Cir.
2015) (internal quotation marks omitted).


                                       - 8 -
frequently stated that conditions and terms of supervised release

are part of a defendant’s sentence.”); United States v. Rojas, 780
F.3d 68, 69 (1st Cir. 2015) (“[B]ecause . . . [defendant’s] appeal

of the supervised release conditions is an appeal of the ‘judgment

and sentence’ in his case, this appeal falls within the scope of

the waiver.”) (internal citation omitted); see United States v.

Brown, 235 F.3d 2, 4 (1st Cir. 2000) (“A supervised release term

is an integral part of a sentence, separate from and in addition

to immurement.”); see also 18 U.S.C. § 3583(a) (“The court . . . may

include as a part of the sentence a requirement that the defendant

be      placed    on   a     term    of     supervised         release   after

imprisonment . . . .”) (emphasis added).          Per these holdings, this

appeal falls within the scope of Vélez-Luciano’s waiver.

              III. Enforceability of Vélez-Luciano’s Waiver

              Having determined that this appeal falls within the

scope    of   Vélez-Luciano’s    waiver,    we   must   next    determine   the

waiver’s enforceability.         Santiago, 769 F.3d at 7.         “The general

rule is that when knowing and voluntary, an appellate waiver is

generally enforceable, absent an indication that the waiver would

work a miscarriage of justice.”           Id. (citing, inter alia, United

States v. Teeter, 257 F.3d 14, 24-26 (1st Cir. 2001)).                      “To

successfully     invoke    the   miscarriage     of   justice    exception,   a

garden-variety error will not suffice, rather there must be, at a

bare minimum, an increment of error more glaring than routine


                                       - 9 -
reversible error.”       Del Valle-Cruz, 785 F.3d at 54 (quoting

Santiago, 769 F.3d at 8).        The exception requires case-by-case

analysis, but is applied stringently.             See Teeter, 257 F.3d at 26.

Finally, we note that, even absent an explanation for a sentence

from the district court, we can often infer the reasoning from the

record.    United States v. Perazza-Mercado, 553 F.3d 65, 75 (1st

Cir. 2009).

             We first turn to whether Vélez-Luciano waived knowingly

and voluntarily.    Vélez-Luciano asserts that, because his agreed-

upon sentence only mentioned a prison term and forfeiture, and not

supervised release, he did not knowingly waive his right to appeal

the supervised release conditions.           Both the record and our past

decisions undermine this argument.

             In United States v. Ruiz, the Supreme Court instructed

that “the law ordinarily considers a waiver knowing, intelligent,

and sufficiently aware if the defendant fully understands the

nature of the right and how it would likely apply in general in

the circumstances—even though the defendant may not know the

specific detailed consequences of invoking it.”              536 U.S. 622, 629

(2002).    And we have relied on Ruiz to hold as “inconsequential”

a   plea   agreement’s    failure    to    enumerate       the    conditions    of

supervised    release    the   defendant     faced.        United    States     v.

Rodríguez-Santana,       554    F.        App’x      23,     25     (1st       Cir.

2014)(unpublished).


                                      - 10 -
             Vélez-Luciano’s circumstances nestle into this space.

Although not specifically part of the recommended sentence, the

plea agreement -- which Vélez-Luciano signed and initialed -- noted

that supervised release of at least five years was part of the

maximum sentence for possession of child pornography.          Further,

the magistrate judge at Vélez-Luciano’s change of plea hearing

specifically informed him that “[s]upervised release is a term of

supervision [he would] have to serve after [he was] released from

prison,”     and    Vélez-Luciano   acknowledged   understanding   this.

Vélez-Luciano’s recognition of the prospect of supervised release,

even without awareness of the specific conditions the district

court intended to impose, suffices to make his waiver knowing and

voluntary.       Having established this element of the Teeter test, we

now examine the individual categories of special conditions to

determine if enforcement of any of them constitutes a miscarriage

of justice.

     A.      Internet Restrictions (Conditions 17, 18, and 23)4


             4
             Condition 17 reads: “The defendant shall not have
access to the Internet at his place of residence, unless approved
by the U.S. Probation Officer.” Condition 18 reads: “The defendant
shall not possess or use a computer, cellular telephone, or any
other device with internet accessing capability, at any time and/or
place without prior approval from the probation officer.       This
includes access through an internet service provider, bulletin
board service, e-mail system, or any public or private computer
network system. The defendant shall permit routine inspections of
his computer system or any other computer system maintained in his
possession to include hard drive and any media storage materials,
in order to confirm adherence to this condition. The inspection


                                     - 11 -
            We begin with Conditions 17, 18, and 23, which preclude

Vélez-Luciano’s internet access without a probation officer’s

prior approval.        Because the internet played a role in Vélez-

Luciano’s offense conduct, he cannot demonstrate the requisite

miscarriage of justice necessary to overcome his appellate waiver.

            We have recognized the propriety of robust internet

restrictions “where (1) the defendant used the internet in the

underlying offense; (2) the defendant had a history of improperly

using the internet to engage in illegal conduct; or (3) particular

and identifiable characteristics of the defendant suggested that

such a restriction was warranted.”         United States v. Stergios, 659
F.3d 127, 134-35 (1st Cir. 2011) (quoting Perazza-Mercado, 553
F.3d at 70).

            Vélez-Luciano meets these criteria.            The record shows

that he: exchanged sexually explicit Facebook messages with JRJ

and VMCH; suggested pornographic sites for them to view; convinced

VMCH   to   actually     view   the   pornographic    site;   groomed   VMCH’s

behavior    with   the    suggested    website;   and   possessed   sexually

explicit pictures of JRJ on his computer.            This is not the case of

a defendant who “has no history of impermissible internet use” and



shall be no more intrusive than is necessary to ensure compliance
with third party risk, who may be impacted by this condition.”
Condition 23 reads: “If the defendant possesses a cellular
telephone, the same shall be restricted to incoming/outgoing calls
and voice messaging system [sic]. No additional features shall be
allowed without prior approval from the probation officer.”


                                        - 12 -
for whom “the internet was not an instrumentality of the offense

of conviction.”   Cf. Perazza-Mercado, 553 F.3d at 69 (vacating a

categorical ban on home internet usage when the offense conduct,

carried out wholly without use of the internet, involved sexually

abusing a minor child in the defendant’s care). Given these facts,

Vélez-Luciano cannot demonstrate a miscarriage of justice in the

district court’s imposition of the internet restrictions.5

     B.   Pornography Ban (Condition 12)6




          5  We note that, as the internet becomes completely
interwoven with the fabric of daily living -- including education,
treatment, employment, and communication with both the government
or commercial entities -- limitations on, or exclusion from access
to, the internet may require greater justification and precision.
Otherwise, such restrictions may undermine the rehabilitative
purpose of sentencing, see 18 U.S.C. § 3553(a)(2)(D), and the
district court’s obligation to “impose a sentence sufficient, but
not greater than necessary, to comply with the purposes of”
sentencing.    Id. at § 3553(a).     Nonetheless, in light of the
applicable standard of review and the particular facts presented,
we need not address these considerations here.
          6 Condition 12 reads: “The defendant shall not view, use,

possess, purchase, distribute and/or subscribe to any form of
pornography, erotica or sexually stimulating visual or auditory
material, electronic media, computer programs or services
including but not limited to videos, movies, pictures, magazines,
literature, books, or other products depicting images of nude
adults or minors in asexually [sic] explicit manner. The defendant
shall not enter any location where pornography, erotica or sexually
stimulating visual or auditory material can be accessed, obtained
or viewed, including adult pornography shops, strip and/or topless
clubs, massage parlors, or any business were [sic] the primary
function is to provide pornography or sexual services.          The
defendant shall refrain from accessing any material that relates
to the activity in which the defendant was engaged in committing
the instant offense, namely child pornography.”


                                - 13 -
              We     likewise     affirm     Condition     12,   which   effectively

imposes a complete ban on pornography.                  Because both Vélez-Luciano

and the government rely on Perazza-Mercado in crafting their

arguments, we begin our analysis there.                 Perazza-Mercado presented

the question of “whether a ban on pornographic material as a

condition of supervised release for an individual convicted of

sexual contact with a minor constitutes [plain] error when there

is     no   evidence      that        possession   of    such    material     has    any

relationship to the offense of conviction and there is no evidence

in the record that the [defendant] previously possessed such

materials.” 553 F.3d at 74 (emphasis added).               We held that it

did.        Id.    at   76.      We    particularly     emphasized   that     lack    of

“suggestion in the PSR or at sentencing that [Perazza-Mercado] had

abused or even possessed pornography in the past, much less that

it contributed to his offense or would be likely to do so in the

future.”      Id.7

              That factual dynamic is not present here.                     The record

reveals that Vélez-Luciano suggested that JRJ view pornography so




              7
             In a pair of subsequent cases, we have expanded
somewhat Perazza-Mercado’s holding to situations where defendants
have a history of possessing pornography. See United States v.
Medina, 779 F.3d 55, 63-64 (1st Cir. 2015); United States v. Ramos,
763 F.3d 45, 64 n.28 (1st Cir. 2014).      However, we have never
expanded Perazza-Mercado so far as to strike down an unobjected-
to ban on pornography as a condition of supervised release when
the record revealed a link between the offense conduct and the
defendant’s viewing of pornography.


                                             - 14 -
that she could perform the sexually explicit conduct Vélez-Luciano

desired.    Additionally, he encouraged VMCH to view a pornographic

website of animated cartoons as a way of communicating to VMCH

what   he   wanted    to    do   with    her   and     JRJ,       and    VMCH    did   so.

Undoubtedly,     Vélez-Luciano           had    seen        these        sites      before

recommending them to his victims. These facts indicate that Vélez-

Luciano used pornography to further conduct related to his offense.

Moreover, he also possessed sexually explicit photos of JRJ which

she created at his direction.             This shows that his possession of

pornography     was    “reasonably          related         to     the     nature      and

circumstances    of        the    offense      and     to        [his]     history     and

characteristics,”      which      in    turn   demonstrates          the    condition’s

requisite “grounding in the present . . . record.”                        United States

v. Ramos, 763 F.3d 45, 64 (1st Cir. 2014).

            Because pornography played a material role in Vélez-

Luciano’s conduct, the ban reasonably relates to the nature and

circumstances    of    his       offense.8       The        record       supports      this

deprivation of liberty as a means of preventing Vélez-Luciano from

using a key tool of his abuse.           Accordingly, Vélez-Luciano has not




            8
            We also note that the fact that Vélez-Luciano abused
young girls from early adolescence until close to the age of
majority, combined with the use of internet pornography to groom
his victims, defeats any risk of overbreadth under the applicable
standard of review.


                                          - 15 -
demonstrated the requisite miscarriage of justice sufficient to

overcome his waiver.9

     C.   Minor Children Restrictions (Conditions 6, 7, 8, 9, and
          16)10

          Vélez-Luciano next challenges Conditions 6, 7, 8, 9, and

16, which effectively require prior approval from a probation


          9  Vélez-Luciano’s brief raised an additional ground for
invalidating Condition 12, that it “does not provide fair warning
as to what constitutes pornography or erotica due to inherent
ambiguity in those terms.” This excerpt is the entirety of Vélez-
Luciano’s analysis on this point.         As we have repeatedly
admonished, “issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are
deemed waived.    It is not enough merely to mention a possible
argument in the most skeletal way, leaving the court to do
counsel’s work, create the ossature for the argument, and put flesh
on its bones.” Ledesma-Sánchez v. Lynch, 797 F.3d 131, 134 (1st
Cir. 2015) (quoting United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990)).
          10   Condition 6 reads: “The defendant shall not
participate in any volunteer activity or be involved in any
children’s or youth organization or any group that would bring
him/her into close contact with a child or children under the age
of 18, unless prior approval of the U.S. Probation Officer [sic].”
Condition 7 reads: “The defendant shall not reside, be in the
company, date or socialize with a child or children below the ages
of 18, unless previously approved by the U.S. Probation Officer
and after a third party risk [sic] has been duly signed.”
Condition 8 reads: “The defendant shall not enter, loiter or work
within one hundred (100) feet of any area or event frequented by
people under the age of 18 including, but not limited to: schools,
day care centers, playgrounds, arcades, public swimming pools or
beaches, unless approved in advance by the U.S. Probation Officer.”
Condition 9 reads: “The defendant shall have no personal contact
with the victim and/or minors under the age of 18, through mail,
letters, telephone, communication, audio or visual, computer,
electronic devices, visits, social networking sites, or third
parties, unless approved in advanced [sic] by the U.S. Probation
Officer.   The only exception in this condition relies in the
incidental contact in normal commercial life with minors.”
Condition 16 reads: “The defendant shall not engage in a specified

                                - 16 -
officer before interacting with, or even going near, children under

the age of eighteen.       He claims these conditions are overbroad,

without basis in the record, and unreasonably restrictive of his

ability to earn a livelihood.

           In his brief, Vélez-Luciano offered multiple arguments

generally opposing the minor children restriction, and each of

them are unavailing.      First, he incorrectly argues that Conditions

6-9 are occupational restrictions, subject to the more-stringent

U.S.S.G. § 5F1.5 standard.11     These conditions, except for part of

Condition 8, do not bar him from any particular occupation at all

-- they simply pertain to his association with minors.             Further,

while   Condition   16,   and   part   of   Condition   8,   do   limit   his




occupation, business, or profession bearing a reasonable [sic]
direct relationship to the conduct constituting the offense.
Specifically, the defendant shall not work with children under the
age of 18, or hold a job that gives him authority over potential
victims, gives him access to vulnerable populations or places him
in setting [sic] near a school or playground. Any employment must
be approved in advance by the Probation Officer, who will make an
assessment of the job placement and set employment restrictions
based on the Sex Offender Management Procedures Manual.         The
defendant shall consent to third party disclosure any [sic]
employer or potential employer.”
           11 To impose such restrictions, a district court must

find both: “(1) a reasonably direct relationship existed between
the defendant’s occupation, business, or profession and the
conduct relevant to the offense of conviction; and (2) imposition
of such a restriction is reasonably necessary to protect the public
because there is reason to believe that, absent such restriction,
the defendant will continue to engage in unlawful conduct similar
to that for which the defendant was convicted.”            U.S.S.G.
§ 5F1.5(a).



                                       - 17 -
occupational options, the record supports the district court’s

imposition of these conditions.           Vélez-Luciano met both JRJ and

VMCH through his professional oversight of the band at school, and

used this access to gain influence over and abuse them, including

while at school.    This meets the “reasonably direct relationship”

prong of the occupational restriction test. And given the temporal

proximity     between   Vélez-Luciano’s         sexual     misconduct   and

sentencing, the “well-recognized high recidivism rate for sex

offenders,”     Santiago, 769 F.3d    at   9,   and    Vélez-Luciano’s

recklessness in abusing someone with whom he lived (JRJ), the

record offers enough support for the “reasonabl[e] necess[ity] to

protect the public” prong of U.S.S.G. § 5F1.5.

             Next, Vélez-Luciano offers less-stringent conditions to

show that the district court deprived him of more liberty than

necessary.     However, each of these proposed conditions fails to

assure public safety.       His first proposal, which would permit him

to work with children but never be alone with fewer than ten, still

allows him access to new potential victims.          His second offering,

that another adult be present when Vélez-Luciano is with a minor,

similarly fails. Given that he both molested JRJ even while living

with her and her mother, and abused her in the band classroom --

where other children would attend rehearsals and while other

teachers were in the building -- the record plausibly supports the

inference that, far from creating a miscarriage of justice, the


                                     - 18 -
situation required stronger preventive measures than a simple

requirement     of   another    adult’s    presence     when     Vélez-Luciano

interacted with children.

            Finally,   Vélez-Luciano      argues     that   these   conditions

deprive him of his economic livelihood.              This is plainly wrong.

He can still work with bands that do not contain minor children as

members and that perform at adult venues, such as nightclubs.                  He

also can perform other jobs that require his musical skills without

having to interact with children.          Condition 16 makes clear that

it does not limit what Vélez-Luciano can do, it simply limits with

whom he can do it.

            At oral argument, Vélez-Luciano raised for the first

time the argument, which he expanded on in his Rule 28(j) letter,

that   these    conditions     infringe   on   his    right    to   maintain   a

relationship with his minor children.                Vélez-Luciano has nine

children, three of whom were minors at the time of the PSR.                Two

of them, one daughter and one son, will still be minors once his

term of incarceration ends.           No record evidence suggests any

misconduct against these children.         By not raising this issue in

his briefing, Vélez-Luciano has waived this argument as to both

children.      See United States v. Hogan, 722 F.3d 55, 61 (1st Cir.

2013).   Nonetheless,     because     Vélez-Luciano’s         already-existing

relationship with his minor children “implicate[s] a fundamental




                                      - 19 -
constitutional liberty interest,” Del Valle-Cruz, 785 F.3d at 56-

57, we offer some observations.12

            Even   if   Vélez-Luciano       had   briefed   this   issue,   the

miscarriage-of-justice standard would preclude relief as to his

daughter. In Del Valle-Cruz, we held that imposing conditions

“prohibiting [the defendant, who had minor children of his own,]

from having personal contact with, and living with, any minor

child” constituted a miscarriage of justice when applied to the

defendant’s own minor children. 785 F.3d at 52, 57-58.    We relied

heavily on the lack of a reasonable relationship between Del Valle-

Cruz’s failure to register offense and the ban on interaction with

minor children.    See 785 F.3d at 59-62.          We specifically mentioned

the absence of any record evidence that the presence of a child in

the home posed a danger; that the district court imposed the

condition    eighteen     years   after    the    underlying   sexual   offense

conviction; that he had committed no sexual or minor-based crimes

during those eighteen years; that he had lived with his older

children for several years without any incident, developing a

relationship with them; and that the district court offered no

explanation for why it imposed the minor children restrictions in

that situation.     Id.


            12
             We also note that these substantial constitutional
questions   entitle   Vélez-Luciano   to  careful and   serious
consideration from his Probation Officer for any requests for
exceptions to these conditions he may make.


                                      - 20 -
             Although the record does indicate that Vélez-Luciano

lived with some of his minor children for some time without

incident, other facts paint a more troublesome picture, especially

with regards to his daughter.     For about seven months, he lived in

the same house as one of his minor victims, JRJ.             His conviction

stemmed from sexual misconduct committed against her within three

years of sentencing.      And this was concurrent to sexual abuse he

committed against a second minor victim, VMCH. Each of these facts

presents an important distinction between Vélez-Luciano and Del

Valle-Cruz; together, they undermine the latter’s precedential

potency and demonstrate how these conditions would not constitute

a miscarriage of justice sufficient to overcome the waiver of

appeal provision as applied to his daughter.           Cf. Santiago, 769
F.3d at 9 (holding that imposing a condition barring contact with

minors on a defendant with minor children who molested the daughter

of his live-in then-girlfriend when the defendant currently lived

with   his   girlfriend   and   her   daughter   did   not    constitute   a

miscarriage of justice).

             While Vélez-Luciano’s failure to brief this issue also

precludes our review insofar as this argument applies to his minor

son, we note that his son would present different considerations.

The record reflects that Vélez-Luciano only poses a threat to young

girls –- nothing suggests he has any predilection towards males.

And the government itself acknowledged this in its Rule 28(j)


                                      - 21 -
letter.   We highlight the substantial constitutional questions

this application presents so that the Probation Officer does not

operate on a blank legal canvas should Vélez-Luciano request, after

his release from prison in 2021,13 the Probation Officer to exercise

the authority, delegated by the District Judge, to make exceptions

from this condition.

     D.   Sex Offender Treatment Condition (Special Condition 3)14

          Finally we address Special Condition 3, which requires

Vélez-Luciano to undergo a sex offender treatment program and to

comply with any of that program’s testing requirements, including

PPG testing.   Vélez-Luciano focuses his appeal on the prospect of

facing PPG testing.    In its Rule 28(j) letter, the government

announced that it no longer desired to potentially subject Vélez-

Luciano to PPG testing.     Noting that because “Vélez-Luciano’s

predilection seems to be for teenage females that have reached the

age of full biological and physical maturity (14-17 years),” the

government informed us that “the PPG testing would likely not have




          13 This is Vélez-Luciano’s currently-scheduled release
date, without any reduction or extension.
          14 The relevant part of Condition 3 reads: “The defendant

shall undergo a sex-offense-specific evaluation and/or participate
in a sex offender treatment/and or mental health treatment program
arranged by the Probation Officer. The defendant shall abide by
all rules, requirements, and conditions of the sex offender
treatment program(s), including submission to testing; such as
polygraph, penile plethysmograph (PPG), Abel Assessments, visual
reaction testing or any other testing available at the time of his
release.”


                                 - 22 -
any usage in treatment.”        The government bases its position on the

record we have before us.

             We find that potentially subjecting Vélez-Luciano to PPG

testing when the government expressly disavows the utility of this

particular procedure about which we have expressed reservations,

see United States v. Medina, 779 F.3d 55, 70-73 (1st Cir. 2015),

especially     when    the     record   lacks      any   explanation    of     the

applicability of PPG testing to this defendant, constitutes a

miscarriage of justice. We thus decline to enforce Vélez-Luciano’s

waiver of appeal and address the condition’s merits, as it applies

to Vélez-Luciano’s exposure to PPG testing.

             Because   Vélez-Luciano         did   not   object    to   the    PPG

condition below, we review for plain error.                 United States v.

MacArthur, 805 F.3d 385, 390 (1st Cir. 2015).             Vélez-Luciano       must

“carry the burden of plain error review by showing: ‘(1) that an

error occurred (2) which was clear or obvious and which not only

(3) affected the defendant’s substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings.’”         United States v. Oppenheimer-Torres,

806 F.3d 1, 4 (1st Cir. 2015) (quoting United States v. Marchena-

Silvestre, 802 F.3d 196, 200 (1st Cir. 2015)).

             Vélez-Luciano meets all four factors.                It is clearly

erroneous,     when    faced     with   no     countervailing      evidence     or

explanation, to impose a condition of supervised release that


                                        - 23 -
subjects a defendant to a highly invasive procedure when both the

government and the defendant think the procedure has no efficacy.

Further, this error affected Vélez-Luciano’s substantial rights by

imposing on him that very condition -- if confronted with the

government’s disavowal of the PPG condition, the district court

likely would not have included potential PPG testing as a condition

of supervised release.      Finally, this condition undermines the

fairness, integrity, or public reputation of the district court’s

proceedings    by   potentially   subjecting   Vélez-Luciano   to   an

intrusive, yet concededly ineffective, condition of supervised

release without any explanation or, on this record, apparent

purpose. We thus vacate Condition 3, insofar as it subjects Vélez-

Luciano to potential PPG testing, and remand to the district court

for consideration of whether to reimpose this Condition. 

                            IV.   Conclusion

          For the foregoing reasons, we affirm the district court

in all respects except for Condition 3, solely insofar as it

authorizes PPG testing.     We thus remand the case to the district

court for resentencing on that Condition.       Should the district

court reimpose the PPG testing provision, it must explain its

reasoning for doing so.15


          15Because we find that Vélez-Luciano’s waiver of appeal
bars us from reaching the merits of every Condition except
Condition 3, and we find that Condition both a miscarriage of
justice and plainly erroneous, this case does not compel us to


                                    - 24 -
address what distinction, if any, exists between the miscarriage-
of-justice and the plain-error standards.


                                - 25 -